Citation Nr: 1616494	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Evaluation of diabetes mellitus, type II, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 through January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue was previously remanded by the Board in August 2013.  The requested development has been substantially complied with and the issue is ready for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issue of the Veteran's entitlement to an increased disability rating for chronic renal disease with hypertension and proteinuria, status-post cadaveric renal transplant, currently rated as 30 percent disabling, was raised in a May 2008 statement, and was previously referred to the Agency of Original Jurisdiction in the Board remand of August 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus type II has required the use of insulin and restricted diet; regulation of activities has not been required.


CONCLUSION OF LAW

Diabetes mellitus type II is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2015).

To the extent the Veteran's claims arise from her disagreement with rating assigned in connection with grant of service connection, the courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA medical treatment records have been obtained, and the Veteran has been afforded two VA medical examinations and medical opinions in connection with her claim.  The reports from these examinations and opinions collectively indicate that the examiners were familiar with the Veteran's medical history, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran with respect to the pertinent disease, and provided opinions as to the functional impact of this disease based on the results and the Veteran's history.  Thus, the Board finds that, collectively, the VA examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  There is no indication, from the Veteran or otherwise, of any outstanding pertinent evidence which has not been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained with regard to the claims herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that her diabetes mellitus type II is more severe than the current 20 percent disability rating assigned.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In the present case, the Board finds that the disability picture has not significantly changed during the appeal period and a uniform rating is warranted.

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Under this provision, the term "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluation unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was first afforded a VA examination in June 2007, prior to separation from service.  The VA examiner confirmed the Veteran's diabetes diagnosis and noted that it was being managed by oral hypoglycemic medication (Glipizide).  In his review of the claims file, the examiner noted that there was no documented history of hospitalization for diabetes or episodes of ketoacidosis.  No restriction of activity was noted and no indication of diabetic complications.

Subsequent VA treatment records continue to document ongoing diabetes mellitus, type II managed by increasing dosages of Glipizide and a restricted diet, and, at times, insulin. 

Records from March 2008 note the Veteran was initiated in a medium sliding scale insulin.  Treatment until then was noted to have been Glipizide and the American Diabetes Association (ADA) diet.  Records from April 2008 to July 2008 show the Veteran was maintained on Glipizide, ADA diet and insulin.  

Records from September 2010 indicate that the diabetes became poorly controlled.  The following month, in October 2010, the Veteran was prescribed daily dosages of insulin.  In November 2010, records show that the Veteran's diabetes mellitus, type II, was still uncontrolled.  She had no hypo or hyperglycemia.  She was on the plate diet.  There was no change in diet or activity.  She noted she walked every day.  

In March 2011, the Veteran was treated for an ulcer on the fifth digit of her left foot.  Records from August 2011 show the ulcer was healed but took a couple of months to heal.  It was also noted that there was limitation of exercise.

Records from April 2011 show the Veteran's diabetes mellitus Type II was stable requiring insulin and Glipizide.  There was no restriction of activity prescribed.  In fact, records from May 2011 show the Veteran was recommended to do at least 30 minutes of exercise on a daily basis.  

Records dated April 2012 show the Veteran was insulin dependent and was on a diabetic diet.

The Veteran was afforded another VA examination in November 2013.  At the time, the examiner noted the Veteran continued to use a hypoglycemic agent for control of her diabetes mellitus, Type II.  There was no need for regulation of activities, no hospitalizations and no complications associated with the diabetes mellitus, Type II.  It was noted the Veteran required to visit her doctor for diabetes less than twice monthly.  

Throughout the appeal period, the evidence demonstrates that the Veteran required insulin and oral hypoglycemic agents, as well as a restricted diet, to control her diabetes.  However, there is no indication that she required regulation of activities-i.e., that she was prescribed or advised to avoid strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 363.  Notably, the November 2013 VA examination report found that there was no need for the regulation of activity and a review of the record reveals no determination that it was medically necessary to regulate her activities at any time during the appeal period.  Indeed, to the contrary, records from May 2011 show the Veteran was encouraged to exercise at least 30 minutes a day.   Additionally, there is no evidence that the Veteran was hospitalized for ketoacidosis or hypoglycemic reaction, or that she required twice a month visits to a diabetic care provider.  Moreover, the November 2013 examiner noted that the Veteran's diabetes mellitus, Type II, would not affect her ability to work.  Thus, a higher, 40 percent evaluation is not warranted under Diagnostic Code 7913, at any time during the appeal period.

The Board has considered the Veteran's assertions as to the severity of her symptoms; however, the Board finds the objective medical evidence to be more probative and credible than her lay evidence in determining that her diabetes mellitus type II did not meet the criteria for a rating in excess of 20 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has not argued that she has been prescribed regulation of activities.  The current 20 percent evaluation contemplates requirement for insulin and a restricted diet.  There is no competent evidence of regulation of activities.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected diabetes mellitus type II.  The evidence shows an insulin requirement and restricted diet, but there is no evidence that the Veteran's diabetes mellitus type II requires her to regulate her activities.  Higher evaluations are available for more severe symptomatology.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.


Finally, it is noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability based on individual unemployability as due to service connected disabilities (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board has considered the applicability of Rice to the present case; however, the record reflects that while the Veteran is currently unemployed, there has been no allegation that her unemployment is due to her diabetes mellitus, Type II.  Indeed, the Veteran has argued that she is unemployable due to her service connected schizophrenia for which she is 100 percent service connected.  Therefore, Rice is not applicable to the present case.

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type II, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus type II is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


